Citation Nr: 0807057	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  07-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability as secondary to left ankle disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability as secondary to left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1978 to July 1978.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2006 
rating decision of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran requested a videoconference hearing before the 
Board in connection with his appeal.  Such a hearing was 
scheduled for February 11, 2008; however, the veteran failed 
to report for that scheduled hearing.  A statement from the 
veteran received on February 11, 2008, indicates that he had 
mistakenly reported to a VA clinic for his hearing instead of 
the RO.  He requested that the hearing be rescheduled.  The 
undersigned has reviewed the veteran's motion and determined 
that good cause for rescheduling the videoconference hearing 
is shown.  See 38 C.F.R. § 20.702(c)(2) (2007). 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


REMAND

As noted above, when the veteran submitted a VA Form 9 
(Appeal to Board of Veterans' Appeals) in August 2007, he 
requested a videoconference hearing before the Board.  The 
Board has granted his motion to reschedule the hearing for 
good cause shown.  38 C.F.R. § 20.702(c)(2).  Because the 
Board may not proceed with an adjudication of the veteran's 
claims without affording him an opportunity for such a 
hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) and 
38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED to the RO for the following 
action:

Arrangements should be made for the 
veteran to be scheduled for a 
videoconference hearing before the Board 
at his local RO.  The case should then be 
processed in accordance with established 
appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



